DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to because 
In FIG. 5, element 570, “Is convergence criteria met?” appears instead of either “Is convergence criterion met?” or “Are convergence criteria met?” 
In FIGS. 2e, 8c, 9b, and 11-14, numerals and characters (e.g., those marking scales in the images) are too small (37 CFR 1.84(p)(3), see MPEP 608.02 V.) 
In FIG. 2c, text against grayscale background is not legible and will not legibly reproduce in a photocopy. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003], line 3: “acoustic wave” appears instead of “an acoustic wave” or “acoustic waves” 
Paragraph [0017], line 1: “ASA” appears without any explanation of its meaning 
Paragraph [0024], line 1: “GSW” appears without any explanation of its meaning 
Paragraph [0028], line 1: “for set” appears instead of “for a set”
Paragraph [0029], line 1: “for set” appears instead of “for a set”
Paragraph [0038], line 1: “i.e.” appears instead of “i.e.,” 
Paragraph [0040], line 4: “offer remedy” appears instead of “offer a remedy” 
Paragraph [0040], line 7: “lens” appears instead of “lenses” 
Paragraph [0044], line 1: “here in” appears instead of “herein” 
Paragraph [0044], line 3: “focus” appears instead of “focuses” 
Paragraph [0047], line 4: “COMSOL” appears without any explanation of its meaning 
Paragraph [0047], line 5: “method effective” appears instead of “method is effective” 
Paragraph [0048], line 5: “software, firmware” appears instead of “software, and firmware” 
Paragraph [0048], lines 12-13: the electronic processor may include a microprocessor and may be in communication with a microprocessor; the next sentence begins “The microprocessor …” – so, which microprocessor is “The microprocessor” referring to, the microprocessor that is included in the electronic processor, or the microprocessor that is in communication with the electronic processor? 
Paragraph [0050], line 3: “[programs 336 includes” appears instead of “programs 336 include” 
Paragraph [0052], lines 9-10: “components … includes” appears instead of “components … include” 
Paragraph [0053], line 6: “address, control, data connections” appears instead of “provide address, control, and data connections” 
Paragraph [0057], lines 3-4: “In … structures” is not a sentence, since it lacks a main verb 
Paragraph [0058], line 3: “sounds filed” appears instead of :”sound field” 
Paragraph [0059], line 15: “criteria has” appears instead of “criterion has” or “criteria have” 
Paragraph [0059], line 15: “criteria is” appears instead of “criterion is” or “criteria are” 
Paragraph [0059], line 16: “criteria is” appears instead of “criterion is” or “criteria are” 
Paragraph [0064], line 1: “velocity the” appears instead of “velocity of the” 
Paragraph [0066], line 2: “term” appears instead of “terms” 
Paragraph [0070], line 2: “plane” appears instead of “plane and” 
Paragraph [0070], line 2: “and is” appears instead of “is” 
Paragraph [0071], line 4: “generate amplified” appears instead of “generate an amplified” 
Paragraph [0076], line 1: “for set” appears instead of “for a set” 
Paragraph [0076], line 4: “for set” appears instead of “for a set” 
Paragraph [0081], line 1: “relative” appears instead of “relatively” 
Paragraph [0081], line 5: “holograms, open” appears instead of “holograms opens” 
Paragraph [0087], lines 1-2: the term “for implicit narration” cannot be understood. 
Appropriate correction is required.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: 
In claim 9, line 4: “including plurality” appears instead of “including a plurality” 
In claim 17, line 3: “elements capable” appears instead of “elements”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Aside from a brief mention in paragraph [0057], in lines 4-7, reconfiguring is otherwise not mentioned in the specification, and certainly no description of how such reconfiguring would be done, nor any instruction to one of ordinary skill in the art how to go about such reconfiguring (would, for example, an ordinarily skilled artisan need to re-liquefy a 3-d printed metamaterial and supply the molten material to the 3-d printer again?).  Thus, it neither appears that the inventors have possession of the claimed invention of claims 3 and 15 (thus failing to satisfy the written description requirement), nor have provided sufficient enablement for practice of the claimed invention (thus failing to satisfy the enablement requirement). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the dimensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the dimensions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wavelength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the amplitude change" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the phase change" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the one or more electronic processors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the one or more electronic processors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the one or more electronic processors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the one or more electronic processors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Metascreen-Based Acoustic Passive Phased Array,” 2015, see PTO-892, attached). 
As to claim 1, Li discloses a method for generating a controlled sound field (Abstract), the method comprising: 
receiving a sound wave emitted from a sound source (Abstract; FIG. 1); 
determining, with an electronic processor, a pattern of at least one of an amplitude change and a phase change necessary to create a desired sound field using the sound wave (FIGS. 2, 3; second and third pages, II. Illustration, III. Design, IV. Simulations, A. “Dependence on structural parameters,” second paragraph, “computed fields”); 
determining, with the electronic processor, a plurality of passive sound-modulating elements needed to generate the pattern of at least one of the amplitude change and the phase change (FIGS. 2, 3; second and third pages, II. Illustration, III. Design, IV. Simulations, A. “Dependence on structural parameters,” second paragraph, “computed fields”); and 
constructing the plurality of sound-modulating elements to generate the controlled sound field (FIGS. 4-6; third to fifth pages, IV. Simulations, V. Experiment). 
As to claim 4, Li further discloses that determining the plurality of passive sound-modulating elements includes determining the dimensions of an array of the plurality of passive sound-modulating elements that are perpendicular to the direction of the sound wave (fourth page, FIG. 5(b); fifth page, first column, first 11 lines). 
As to claim 5, Li further discloses that the dimensions of each of the plurality of passive sound-modulating elements are smaller than the wavelength of the sound wave (second page, second column, FIG. 2 description). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xie et al. (“Tapered labyrinthine acoustic metarnateriafs for broadband impedance matching,” 2013). 
As to claim 2. Li teaches the method of claim 1 as discussed above.  However, Li does not teach that determining the plurality of passive sound-modulating elements includes determining the plurality of passive sound-modulating elements including a plurality of labyrinthine structures.  Xie teaches labyrinthine or space-coiling acoustic metamaterials that exhibit negative index behavior with modest dispersion and better impedance matching compared to previously studied labyrinthine cells, and can be used to modulate wave propagation (Abstract; second page, first column, second paragraph beginning in first column; FIG. 2(a)), and therefore suggests that determining the plurality of passive sound-modulating elements includes determining the plurality of passive sound-modulating elements including a plurality of labyrinthine structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with determining the plurality of passive sound-modulating elements including determining the plurality of passive sound-modulating elements including a plurality of labyrinthine structures as suggested by Xie, since such combination enables completely covering a full 2 pi difference of modulated phase angle with only two layers of unit cells. 
As to claim 8. Li teaches the method of claim 1 as discussed above.  However, Li does not teach that constructing the plurality of sound-modulating elements to generate the sound field includes constructing the plurality of sound-modulating elements using a three dimensional printer.  Xie teaches labyrinthine or space-coiling acoustic metamaterials that exhibit negative index behavior with modest dispersion and better impedance matching compared to previously studied labyrinthine cells, and can be used to modulate wave propagation, and moreover teaches constructing the plurality of sound-modulating elements using a three dimensional printer (Abstract; second page, first column, second paragraph beginning in first column; FIG. 2(a)), and therefore suggests that constructing the plurality of sound-modulating elements to generate the sound field includes constructing the plurality of sound-modulating elements using a three dimensional printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with constructing the plurality of sound-modulating elements to generate the sound field including constructing the plurality of sound-modulating elements using a three dimensional printer as suggested by Xie, since such combination enables completely covering a full 2 pi difference of modulated phase angle with only two layers of unit cells.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ruffa et al. (US 8,320,214). 
As to claim 6, Li teaches the method of claim 1 as discussed above.  However, Li does not teach that providing the sound source to generate the sound wave includes propagating the sound wave through a liquid medium.  Ruffa teaches a metamaterial acoustic cloaking device for a submerged object (col. 1, lines 31-64), and therefore suggests that providing the sound source to generate the sound wave includes propagating the sound wave through a liquid medium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with providing the sound source to generate the sound wave including propagating the sound wave through a liquid medium as suggested by Ruffa, since such combination enables ready application to undersea warfare and stealth undersea surveillance. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tyler (US 2016/0220850). 
As to claim 7, Li teaches the method of claim 1 as discussed above.  However, Li does not teach that providing the sound source to generate the sound wave includes propagating the sound wave through an organic tissue.  Tyler teaches an application of metamaterials modifying propagation of ultrasonic waves to propagate through brain tissue for brain modulation (Abstract; FIG. 10A; paragraphs [0006], [0019], [0049], [0052], [0060], [0071], [0072]), and therefore suggests that providing the sound source to generate the sound wave includes propagating the sound wave through an organic tissue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with providing the sound source to generate the sound wave including propagating the sound wave through an organic tissue as suggested by Tyler, since such combination enables application of acoustic metamaterials for therapeutic use. 

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ma et al. (“Acoustic metamaterials: From local resonances to broad horizons,” 2016). 
As to claim 9, Li teaches a holographic imaging system for generating a controlled sound field (FIG. 5), the holographic imaging system including: 
a sound source generating a sound wave (FIG. 1, “Source”; FIG. 5, “Loudspeaker”); and 
a metamaterial-based device including plurality of passive sound-modulating elements to generate a pattern of at least one of the amplitude change and the phase change necessary to create a desired sound field using the sound wave (FIGS. 2, 3; second and third pages, II. Illustration, III. Design, IV. Simulations, A. “Dependence on structural parameters,” second paragraph, “computed fields”; FIGS. 4-6; third to fifth pages, IV. Simulations, V. Experiment). 
However, Li does not teach an image plane to capture the desired sound field.  Ma teaches use of acoustic metamaterials for improved acoustic wave manipulation, with reference to an image plane (page 6, first column, “Resolution limit and the evanescent wave,” first eight lines; Fig. 6 caption, final line), and therefore suggests an image plane to capture the desired sound field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a holographic imaging system for generating a controlled sound field, the holographic imaging system including: a sound source generating a sound wave; and a metamaterial-based device including plurality of passive sound-modulating elements to generate a pattern of at least one of the amplitude change and the phase change necessary to create a desired sound field using the sound wave as taught by Li, in combination with an image plane to capture the desired sound field as suggested by Ma, since such combination enables extending acoustic wave manipulation functionalities beyond those found in nature. 
As to claim 11, Li further teaches that the metamaterial-based device is configured to create the desired sound field using a transmission of the sound wave (second page, first column, second paragraph). 
As to claim 12, Li as modified by Ma teaches the holographic imaging system of claim 9 as discussed above.  However, Li does not teach that the metamaterial-based device is configured to create the desired sound field using a reflection of the sound wave.  Ma teaches an application of acoustic metamaterials for cloaking using a reflective surface (ninth page, second column, lines 5-21), and therefore suggests that the metamaterial-based device is configured to create the desired sound field using a reflection of the sound wave.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize e holographic imaging system of claim 9 as taught by Li as modified by Ma, in combination with the metamaterial-based device being configured to create the desired sound field using a reflection of the sound wave as suggested by Ma, since such combination enables sound source and desired sound field created on the same side of an acoustic metamaterial layer (e.g., to cloak against illumination by an adversary’s sonic source). 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ma, and further in view of Xie. 
As to claim 10, Li as modified by Ma teaches the holographic imaging system of claim 9 as discussed above.  However, Li does not teach that the plurality of passive sound-modulating elements include a plurality of labyrinthine structures.  Xie teaches labyrinthine or space-coiling acoustic metamaterials that exhibit negative index behavior with modest dispersion and better impedance matching compared to previously studied labyrinthine cells, and can be used to modulate wave propagation (Abstract; second page, first column, second paragraph beginning in first column; FIG. 2(a)), and therefore suggests that determining the plurality of passive sound-modulating elements includes determining the plurality of passive sound-modulating elements including a plurality of labyrinthine structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the holographic imaging system of claim 9 as taught by Li as modified by Ma, in combination with determining the plurality of passive sound-modulating elements including determining the plurality of passive sound-modulating elements including a plurality of labyrinthine structures as suggested by Xie, since such combination enables completely covering a full 2 pi difference of modulated phase angle with only two layers of unit cells. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cipolla et al. (US 9,640,170). 
As to claim 13, Li teaches steps to 
determine a pattern of at least one of an arnplitude change and a phase change necessary to create a desired sound field (FIGS. 2, 3; second and third pages, II. Illustration, III. Design, IV. Simulations, A. “Dependence on structural parameters,” second paragraph, “computed fields”); 
determine a plurality of passive sound-modulating elements needed to generate the pattern of at least one of the amplitude change and the phase change (FIGS. 2, 3; second and third pages, II. Illustration, III. Design, IV. Simulations, A. “Dependence on structural parameters,” second paragraph, “computed fields”); and 
construct the plurality of sound-modulating elements to generate the sound field (FIGS. 4-6; third to fifth pages, IV. Simulations, V. Experiment). 
However, Li does not teach a non-transitory computer-readable medium containing computer-executable instructions that when executed by one or more processors cause the one or more processors to perform the steps.  Cipolla teaches a computer system having instructions of code stored on a non-transitory computer-readable medium for carrying out similar steps (Title; Abstract; col. 14, lines 1-53), and therefore suggests a non-transitory computer-readable medium containing computer-executable instructions that when executed by one or more processors cause the one or more processors to perform the steps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize steps to determine a pattern of at least one of an arnplitude change and a phase change necessary to create a desired sound field; determine a plurality of passive sound-modulating elements needed to generate the pattern of at least one of the amplitude change and the phase change; and construct the plurality of sound-modulating elements to generate the sound field as taught by Li, in combination with a non-transitory computer-readable medium containing computer-executable instructions that when executed by one or more processors cause the one or more processors to perform the steps as suggested by Cipolla, since such combination enables providing portable machine implementation of the steps. 
As to claim 16, Li further teaches that determining the plurality of passive sound-modulating elements includes determining the dimensions of an array of the plurality of passive sound-modulating elements that are perpendicular to the direction of the sound wave (fourth page, FIG. 5(b); fifth page, first column, first 11 lines), and therefore suggests that the one or more electronic processors is configured to determine the dimensions of an array of the plurality of passive sound-modulating elements that are perpendicular to the direction of the sound wave. 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cipolla, and further in view of Xie. 
As to claim 14, Li as modified by Cipolla teaches the non-transitory computer-readable medium of claim 13 as discussed above.  However, Li does not teach that the one or more electronic processors is configured to determine the plurality of passive sound-modulating elements having a plurality of labyrinthine structures.  Xie teaches labyrinthine or space-coiling acoustic metamaterials that exhibit negative index behavior with modest dispersion and better impedance matching compared to previously studied labyrinthine cells, and can be used to modulate wave propagation (Abstract; second page, first column, second paragraph beginning in first column; FIG. 2(a)), and therefore suggests that the one or more electronic processors is configured to determine the plurality of passive sound-modulating elements having a plurality of labyrinthine structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the non-transitory computer-readable medium of claim 13  as taught by Li as modified by Cipolla, in combination with the one or more electronic processors being configured to determine the plurality of passive sound-modulating elements having a plurality of labyrinthine structures as suggested by Xie, since such combination enables completely covering a full 2 pi difference of modulated phase angle with only two layers of unit cells. 
As to claim 17, Li as modified by Cipolla teaches the non-transitory computer-readable medium of claim 13 as discussed above.  However, Li does not teach that the one or more electronic processors is configured to construct the plurality of sound-modulating elements capable using a three dimensional printer.  Xie teaches labyrinthine or space-coiling acoustic metamaterials that exhibit negative index behavior with modest dispersion and better impedance matching compared to previously studied labyrinthine cells, and can be used to modulate wave propagation, and moreover teaches constructing the plurality of sound-modulating elements using a three dimensional printer (Abstract; second page, first column, second paragraph beginning in first column; FIG. 2(a)), and therefore suggests that the one or more electronic processors is configured to construct the plurality of sound-modulating elements capable using a three dimensional printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with the one or more electronic processors being configured to construct the plurality of sound-modulating elements capable using a three dimensional printer as suggested by Xie, since such combination enables completely covering a full 2 pi difference of modulated phase angle with only two layers of unit cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645